United States District Court
Northern District of California

h

‘---.'|O\l.h

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

FILED

FEB 14 2019

SUSAN Y SOONG
CLERK. U.S. D|STR!CT CUURT

UNITED STATES DISTRICT COURT NURTHERN D|STR|CT OF CAL|FOHN|A
NORTHERN DISTRICT OF CALIFORNIA

 

USA, Case No.l9-mj~70223-LB-l
Plaintiff,
V REMOVAL ORDER
LEVIN DAVID RODRIGUEZ-
HERNANDEZ,
Defendant.

 

COMMITMENT TO ANOTHER DISTRICT
The defendant has been ordered to appear in the District of Utah.
The defendant may need an interpreter for this language: Spanish.
The defendant ( .) Will retain an attorney.
(X ) is requesting court-appointed counsel.

The defendant remains in custody after the initial appearance

IT IS ORDERED: The United States Marshal must transport the defendant, together with
a copy of this order, to the charging district and deliver the defendant to the United States Marshal
for that district, or to another officer authorized to receive the defendant The Marshal or officer
of the charging district should immediately notify the United States Attorney and the Clerk of the
Clerk for that district of the defendant's arrival so that further proceedings may be promptly
scheduled The Clerk of this district must promptly transmit the papers and any bail to the
charging district.

Dated: February 14, 2019

 

LAUREL`§EELER
United States Magistrate Judge

 

